Citation Nr: 1429116	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  07-28 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a service-connected left hip disorder on an extraschedular basis.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty for approximately 11 months from May 1987 to April 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2009, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

In a July 2009 decision, the Board denied the Veteran's claim for an evaluation in excess of 20 percent for service-connected arthrosis of the left hip.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 memorandum decision, the Court affirmed the Board's denial of the Veteran's claim for an evaluation in excess of 20 percent for service-connected arthrosis of the left hip on a schedular basis and issued an Order which set aside in part the Board's July 2009 decision and remanded the claim for readjudication consistent with the Court's memorandum decision concerning extraschedular consideration.  In March 2012, the Board remanded the case for additional development consistent with the memorandum decision.  In February 2014, the Board again remanded the case for failure to comply with the prior remand directives.  The appeal has now been returned to the Board.

The Board notes that in an April 2014 appellate brief, the Veteran submitted new evidence without a waiver of RO consideration.  However, the only evidence relating to the Veteran's current appeal is redundant of the current record and the remaining evidence pertains to issues unrelated to the current appeal.  The Veteran also alleged that a May 2006 denial of service connection for an acquired psychiatric disorder was clear and unmistakable error (CUE), or, alternatively, should be reopened.  The Board notes that a CUE claim has specific pleading requirements and that where there are multiple decisions, a failure to specify the dates of the RO or Board decision being collaterally attacked renders the pleading of CUE insufficient.  Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).  Here, the Agency of Original Jurisdiction (AOJ) has not yet adjudicated the issue of CUE and there is no Board decision dated May 2006.  Thus, the Veteran's CUE pleadings are insufficient to raise an appellate issue at this time.

To the extent the Veteran intends to reopen the prior denial of entitlement to service connection for an acquired psychiatric disorder, that issue has not yet been adjudicated by the AOJ and is therefore referred to the AOJ for appropriate action.  In the same April 2014 appellate brief, the Veteran claimed entitlement to service connection for a back disorder, asthma and a colon disorder, to include as secondary to his service-connected hip and ankle disorders.  These issues also have not been adjudicated by the AOJ, and are similarly referred to the AOJ for appropriate action.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system and Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's appeal was previously remanded for a VA examination and opinion regarding the nature and severity of his left hip disorder.  An examination was obtained in March 2014; however, many of the examiner's responses are inconsistent, vague, or unresponsive to the remand directives.  As such, the appeal must be once again remanded for a clarifying addendum opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Crucial to the determination of whether the Veteran's left hip disability warrants extraschedular consideration is the extent to which his pain medication interferes with his ability to obtain employment.  Indeed, the Court's June 2011 memorandum decision concluded the Board erred because it failed to adequately consider and discuss this issue.  As such, the February 2014 Board remand instructed the examiner to discuss the impact, if any, on the Veteran's ability to obtain and maintain employment resulting from his service-connected left hip and left ankle disabilities, to include side effects of any medications prescribed for such disabilities.  Although the examiner noted that the Veteran reported that his medication caused him to be drowsy, unable to function or drive, she stated only that "the Veteran's ability to work is limited due to hip pain and medication adverse effects."  The nature and severity of such limitation thus remain unclear.  Without a more specific articulation of the impairment, an appropriate determination as to whether the Veteran warrants extraschedular consideration is not possible.

The February 2014 Board remand also instructed the examiner to "provide an opinion as to whether the Veteran's left hip exhibits weakened movement, excess fatigability, or incoordination, and if feasible, express these determinations in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination."  The Board also requested that the examiner "provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left hip is used repeatedly over a period of time," to be portrayed in terms of the degree of additional range of motion loss.  The examiner responded that the Veteran's range of motion may be limited during episodes of increased pain and swelling, and that during flare-ups or after repeated use, pain, weakness, fatiguability or incoordination could significantly limit the functional ability of the joint.  She continued, however, by stating that any additional limitation of range of motion could not be estimated "but loss of function during flare-ups or when joint is used repeatedly over a period of time is described as follows as no objective findings on [DeLuca] examination [sic]."  The examiner's conclusion thus appears inconsistent.  Moreover, she failed to explain why she was unable to estimate any additional limitation of motion.

Finally, the February 2014 Board remand instructed the examiner to "specifically address the stability, or lack thereof, of the Veteran's left hip in light of the Veteran's contentions that he repeatedly falls due to his left hip giving way."  In response, the examiner stated that the etiology of the Veteran's instability was unclear, but in her opinion, it was not related to his hip bursitis because there was no evidence of arthritis found on imaging.  She did not discuss, however, whether his left hip manifested instability, and if so, the nature, extent, and functional impact of any such instability.  Additionally, her rationale warrants further clarification because the relationship of arthritis, bursitis, and hip instability is not immediately evident to the Board.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records to the examiner who prepared the March 2014 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.  Thereafter, the examiner should provide an opinion for each of the following questions.  

(a) Provide an opinion as to whether the Veteran's left hip exhibits weakened movement, excess fatigability, or incoordination, and if feasible, express these determinations in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  If the examiner cannot express any additional limitation in terms of the degree of additional range of motion loss, the examiner must provide a rationale for that conclusion. 

(b) Provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left hip is used repeatedly over a period of time (to be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups).  Again, if the examiner cannot express any additional limitation in terms of the degree of additional range of motion loss, the examiner must provide a rationale for that conclusion. 

(c) Specifically address the stability, or lack thereof, of the Veteran's left hip in light of his contentions that he repeatedly falls due to his left hip giving way.  The examiner should address whether the left hip exhibits instability, and if so, describe the nature and extent of any instability.  The examiner should also amplify her prior opinion regarding the etiology of any left hip instability, with medial rationale as to whether it is due to the service connected disorder or pathology unrelated to service.

(d) Discuss the impact, if any, on the Veteran's ability to obtain and maintain employment resulting from his service-connected left hip and left ankle disabilities, to include side-effects of any medications prescribed for such disabilities.  The examiner should describe in as specific detail as possible the nature and extent of any limitations on the Veteran's ability to be employed.

A fully supported rationale should be provided for each conclusion reached.

2. After the above development has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND. The AOJ must ensure that examiner documented his or her consideration of Virtual VA. If any report is deficient in any manner, corrective measures must be implemented immediately to correct such deficiencies. 

3. Thereafter, the AOJ should consider whether the claim for an evaluation in excess of 20 percent for left hip arthrosis must be submitted to the Director, Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

4. The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



